Case: 19-10328   Date Filed: 10/04/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10328
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:04-cr-14027-KAM-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                  versus

IVORY CHARLES BRINSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 4, 2019)

Before MARCUS, WILLIAM PRYOR and GRANT, Circuit Judges.

PER CURIAM:
              Case: 19-10328      Date Filed: 10/04/2019   Page: 2 of 3


      Ivory Charles Brinson, a federal prisoner, appeals his sentence of 27 months

of imprisonment and supervised release for life following the third revocation of

his supervised release. Brinson argues that his sentence is procedurally and

substantively unreasonable. We affirm.

      Brinson’s sentence is procedurally reasonable. The district court correctly

calculated that Brinson had an advisory guidelines range of 21 to 27 months of

imprisonment for violating four conditions of his supervised release. Brinson

argues that the district court ignored his request for a sentence at the low end of his

sentencing range based on his health and age, but the district court “carefully

considered the statements of all parties” in fashioning an appropriate sentence. The

district court also provided a reasoned basis for its decision to sentence Brinson at

the high end of his sentencing range and to reimpose a term of supervised release

for life. See United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007). The

district court stated that its sentence was based on “the information contained in the

violation report” and Brinson’s history of having violated the terms of his

supervised release less than six months after receiving a grant of executive

clemency and of reoffending a few months after serving an additional 14 months in

prison.

      Brinson’s sentence also is substantively reasonable. While on supervised

release, Brinson tested positive four times for using marijuana. After his fourth



                                           2
               Case: 19-10328     Date Filed: 10/04/2019    Page: 3 of 3


violation, he served a term of imprisonment, which failed to deter him from

unlawfully possessing and using marijuana on four more occasions, submitting a

urine specimen that tested positive for cocaine, and using cocaine and possessing

drug paraphernalia while associating with drug dealers. Brinson even violated the

law while on bond by using marijuana after leaving an inpatient drug facility on

the false pretense of seeking treatment for heart issues. The district court

reasonably determined that a within-guidelines sentence of 27 months of

imprisonment followed by a life term of supervised release was required to punish

Brinson for his refusal to comply with and disrespect for the law, to deter future

similar crimes, and to provide treatment for his drug and alcohol addictions. See 18

U.S.C. § 3553; United States v. Brinson, 693 F. App’x 858, 859 (11th Cir. 2017)

(affirming supervised release for life following first revocation). And the decision

to weigh heavily Brinson’s criminal history was “entirely consistent with § 3553(a)

because five of the factors it requires a court to consider are related to criminal

history.” United States v. Rosales-Bruno, 789 F.3d 1249, 1263 (11th Cir. 2015).

The district court did not abuse its discretion.

      We AFFIRM Brinson’s sentence.




                                           3